Citation Nr: 1625975	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to service connection for a lower back disorder. 

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right leg disorder.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

5.  Entitlement to service connection for irritable bowel syndrome (IBS).  

6.  Entitlement to service connection for fibromyalgia. 

7.  Entitlement to service connection for sleep apnea. 

8.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), depressive disorder, and alcohol abuse.

9.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with bilateral plantar fasciitis.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 23, 2011 and after November 1, 2014.

11.  Whether the reduction of the disability rating for prostate cancer with residual voiding dysfunction from 100 percent to 40 percent, effective November 1, 2014, was proper, to include whether a rating higher than 40 percent for prostate cancer residuals is warranted.


REPRESENTATION

The Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008, September 2011, June 2012, and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Given the convoluted procedural history of the issues on appeal, the Board has endeavored to set forth a brief chronology of how each issue came into its current appellate status.

In May 2010, the Board, in pertinent part, denied service connection for fibromyalgia, sleep apnea, and a gastrointestinal disorder, to include GERD and IBS.  Thereafter, the parties to this appeal entered into a Joint Motion for Partial Remand (Joint Motion) in which they agreed that the Board's denial of these claims should be vacated, and the United States Court of Appeals for Veterans Claims (Court) issued an Order in May 2011 granting the parties' Joint Motion.   

In April 2012, the Board remanded these service connection claims for further development consistent with the mandates of the Joint Motion.  The Board also remanded the Veteran's claims seeking an increased rating for PTSD and entitlement to a TDIU for the issuance of a statement of the case, per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

Also in April 2012, the Veteran perfected his appeal of his claims seeking an increased rating for his PTSD and entitlement to a TDIU, and in November 2012, the Veteran also perfected appeals of his claims seeking service connection for lower back and bilateral leg/knee disorders, thereby affording the Board jurisdiction of these appeals.  

In May 2014, the Board again denied service connection for fibromyalgia, sleep apnea, and a gastrointestinal disorder other than GERD or IBS, and remanded claims for service connection for GERD and IBS for further development.  In a subsequent Joint Motion for Partial Remand, granted by the Court in a January 2015 Order, the parties to this appeal agreed that a vacatur for the Board's denial of the service connection claims for sleep apnea and fibromyalgia was warranted (the denial of the service connection claim for a gastrointestinal disorder other than IBS or GERD was not disturbed).  

In September 2015, the Board remanded the service connection claims for sleep apnea and fibromyalgia for development consistent with the Joint Motion.  The Board also remanded the Veteran's claim seeking an increased rating for his bilateral pes planus with plantar fasciitis and his claim challenging the propriety of the reduction of his rating for prostate cancer for the issuance of a statement of the case, per Manlincon, 12 Vet. App. at 240-41.  (While a prior Board decision referred to the Veteran's bilateral foot disability as bilateral pes planus, the Board has rephrased the disability to include bilateral plantar fasciitis, to mirror the RO's description of the Veteran's service-connected disability.)

In September 2015, the Veteran perfected his appeal of his claims seeking an increased rating for his pes planus with plantar fasciitis and his claim challenging the propriety of his prostate cancer rating reduction.  

The Board observes that, in September 2015 and November 2015, the RO sought clarification as to whether the Veteran desired a Board hearing before a Veterans Law Judge in connection with his appeal.  Thereafter, in November 2015, the Veteran's attorney clarified that the Veteran did not want a Board hearing and requested that his name be removed from the list of veterans awaiting hearings.  While the RO subsequently sent another clarification letter in February 2016, to which the Veteran did not respond, the Board finds that such was sent in error as his attorney had already clarified that he did not desire a Board hearing and there had been no new request for a hearing.

This case has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.   Historically, the case has formerly consisted of paper claims files, including a paper file reviewed by the Board and a "temporary" paper file retained by the RO while the original paper file was being reviewed by the Board, as well as a subsequent hybridization of a paper and electronic claims file during the period in which VA was transitioning to a paperless environment, all of which further complicate this case's procedural history.  The entirety of the Veteran's claims file is now electronic.

Aside from the Veteran's claims seeking service connection for fibromyalgia and IBS and his claim challenging the propriety of the reduction of his prostate cancer evaluation, which are decided herein, the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently-diagnosed GERD has been permanently aggravated beyond the natural progression by his treatment for his service-connected prostate cancer.

2.  IBS is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by a service-connected disability. 

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of fibromyalgia, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD, as aggravated by treatment for service-connected prostate cancer, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for IBS, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With regard to the Veteran's appeal of his claim seeking service connection for GERD, the Board's decision herein constitutes a complete grant of the benefit sought on appeal.  Therefore, no further action is required to comply with the VCAA and the implementing regulations as they relate to this claim. 

With regard to the Veteran's claims seeking service connection for IBS and fibromyalgia, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter issued in August 2008, sent prior to the initial unfavorable decision issued in October 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded VA examinations to determine the etiology of his irritable bowel syndrome in August 2012, January 2015, and October 2015, and examinations to determine whether the Veteran does indeed have fibromyalgia in August 2012 and November 2015.  The Board finds that such VA examinations are adequate, when considered in their totality, to decide the issues as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and relevant clinical examinations.  The Board acknowledges that the parties to the January 2015 Joint Motion concluded that the 2012 VA examination failed to explain how the Veteran's shoulder and elbow pain was attributable to degenerative joint disease and not fibromyalgia when shoulder and elbow degenerative joint disease had not been diagnosed; however, such was clinically assessed during the Veteran's 2015 VA examinations, per the Board's remand directives.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues decided herein has been met.

In May 2014 and September 2015, the Board remanded the Veteran's service connection claims for irritable bowel syndrome and fibromyalgia to obtain any relevant outstanding treatment records and to afford him contemporaneous VA examinations to determine the etiology of his irritable bowel syndrome and whether he does indeed have fibromyalgia.  Thereafter, the AOJ obtained updated VA treatment records, and the Veteran was afforded the aforementioned VA examinations in 2015.  Therefore, the Board finds that the AOJ has substantially complied with the May 2014 and September 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his service connection claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

GERD

The Veteran is currently diagnosed with GERD, as reflected in VA examinations performed in March 2012, August 2012, and April 2013.  He asserts that his GERD has been aggravated by his treatment for his service-connected disabilities, and VA medical opinions have been obtained addressing theories of direct and secondary service connection.  

One of these VA medical opinions, rendered in March 2012, reflects the VA examiner's opinion that it is more likely than not that the Veteran's 2011 "brachytherapy" (radiation seed implantation in the prostate gland) did indeed aggravate his GERD, based on the Veteran's report of increased symptomatology and medical literature listing worsening of acid reflux as a side effect of brachytherapy.  (The examiner added the caveat that there is no definite means of establishing the baseline of the Veteran's GERD prior to his superimposed aggravation.)  As this medical opinion is unequivocally stated; consistent with the evidence of record, including the Veteran's lay evidence of increased GERD symptomatology after his prostate cancer treatment; and supported by a sufficient rationale, the Board accords this medical opinion great probative value.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  

The Board has also considered the medical opinion rendered in May 2013 by a subsequent VA examiner, who concluded that the medical evidence of record failed to establish evidence of a true and permanent aggravation of the Veteran's GERD due to his brachytherapy, as there were no related clinical visits nor voiced
concerns about any permanent or dramatic worsening symptoms of his GERD
documented in his treatment records "for some time."  However, as this medical opinion was predicated solely on the Veteran's treatment records and failed to consider the Veteran's competent and credible reports of increased GERD symptoms following his brachytherapy, the Board accords this medical opinion no probative weight.

As the more probative evidence of record establishes that the Veteran's currently-diagnosed GERD has been permanently aggravated beyond the natural progression by his treatment for his service-connected prostate cancer, the Board concludes that a basis for granting service connection for GERD has been presented, and service connection for GERD as aggravated by a service-connected disability is warranted.  

IBS 

The Veteran is currently diagnosed with irritable bowel syndrome, as reflected in multiple VA examination reports and VA treatment of record; thus, the relevant inquiry is whether this disability is etiologically linked to service or a service-connected disability.  

The Veteran's service treatment records fail to document any intestinal-related complaints during service, and the Veteran's gastrointestinal system was clinically assessed as normal during his separation medical examination.  Indeed, the Veteran reports a more recent onset of his irritable bowel syndrome and does not contend that this disorder developed during or soon after service.  

Pursuant to the May 2014 Board remand directives, a VA medical opinion addressing the etiology of the Veteran's irritable bowel syndrome was rendered in January 2015.  (This medical opinion is associated with the Veteran's VVA file only.)  Based on the chronology of the Veteran's development of irritable bowel syndrome, as reported by the Veteran and reflected in his treatment records, the January 2015 VA examiner opined that, given that Veteran's development of irritable bowel syndrome over the last, more recent years, and given the lack of any documentation of any symptoms, complaints, evaluation, treatment, or diagnosis regarding irritable bowel syndrome during Veteran's period of active military service (1966-1970), or within one year of his discharge from active service, it is less likely than not that the Veteran's irritable bowel syndrome is directly related to his period of active service.  

Furthermore, with regard to theories of secondary service connection, to include aggravation, the examiner first clarified that the pathophysiology of IBS
remains uncertain. It is viewed as a disorder resulting from an interaction among a number of factors.  Despite multiple investigations, data has been conflicting and no abnormality has been found to be specific for this disorder. Therefore, no specific etiology can be identified regarding irritable bowel syndrome in general, nor in this Veteran specifically.  

With regard to the Veteran's assertion that his service-connected psychiatric disorders have caused or aggravated his irritable bowel syndrome, the examiner stated that, although it is known that stress can cause a transient increase in stomach hyperacidity and intestinal dysmotility, the Veteran's claimed IBS is less likely as not due to, or permanently aggravated by, his PTSD.  In support of this opinion, the examiner cited the Veteran's reports that his IBS-like symptoms can occur
independent of any PTSD symptomatology, and the examiner could find no other evidence of record suggesting such a correlation.  Based on the Veteran's reports of symptomatology, the examiner concluded that it is most likely that the Veteran's IBS symptoms would have occurred, progressed, and responded to treatment as 
they have, independent of a diagnosis of PTSD.

With regard to whether the Veteran's service-connected alcohol abuse disorder could have caused or aggravated his irritable bowel syndrome, the examiner stated that although alcohol use/abuse can, on occasion, be associated with gastritis,
there is no medical evidence that this Veteran's history of alcohol abuse due
to PTSD has caused or aggravated his claimed IBS.  Specifically, the examiner concluded that Veteran did not demonstrate any clinical evidence of alcohol-related gastritis.

A subsequent VA medical opinion, reaching similar conclusions, was also rendered in October 2015.  However, as support for this opinion, the opinion simply cites the lack of evidence of record supporting a relationship to service or a service-connected disability.  Accordingly, the Board finds the January 2015 medical opinion reaching the same conclusions to be more persuasive.  

As an initial matter, the Board notes that the Veteran is competent to report the onset of his irritable bowel syndrome symptoms, and the Board finds his report of his more recent, post-service development of irritable bowel syndrome to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, as the etiology and progression of irritable bowel syndrome is a complex matter requiring related expertise, competent medical evidence is required to decide this claim.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  In that regard, the January 2015 VA medical opinion expressly considers the Veteran's reports of the onset and frequency of his irritable bowel syndrome symptoms.  Further, the medical opinion is unequivocally stated, consistent with the record, and supported by detailed rationales.  Thus, the Board accords this medical opinion great probative weight.  

Thus, the probative evidence concludes that the Veteran's irritable bowel syndrome is neither directly related to service nor secondary to or aggravated by his service-connected psychiatric disorders.  Therefore, the preponderance of evidence is against the claim; there is no doubt to be resolved, and service connection for irritable bowel syndrome is not warranted.  

Fibromyalgia

The Veteran asserts that he has developed fibromyalgia as a result of service or his service-connected disabilities.  However, as a threshold matter when establishing service connection, there must be evidence of a current diagnosis of the claimed disability, which is absent in this case.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).

In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

At the outset of this analysis, the Board acknowledges that in certain circumstances, lay evidence may be sufficient to establish a diagnosis of a claimed disability.  See Layno, 6 Vet. App. at 469-71.  However, while the Veteran is competent to report experiencing diffuse bodily pain, which can be a symptom of fibromyalgia, rendering a diagnosis of a complicated medical disorder such as fibromyalgia is a complex matter requiring related medical expertise.  See Jandreau, 492 F. 3d 1372.  

Accordingly, competent medical evidence is required to establish a current diagnosis of fibromyalgia.  As reflected in January 2015 Joint Motion, the parties to this appeal agreed that the August 2012 VA medical opinion, relied upon by the Board when denying the Veteran's claim in May 2014, was insufficient, as the VA examiner concluded that the Veteran's back, knee, shoulder, and elbow pain was likely due to degenerative joint disease and not fibromyalgia, although the record failed to reflect diagnoses of shoulder or elbow degenerative joint disease.  Accordingly, pursuant to the directives of the Joint Motion, the Board endeavored to obtain sufficient medical evidence when remanding the claim in September 2015.  

Pursuant to these remand directives, the Veteran underwent VA examinations in November 2015 to determine the etiology of his back, lower extremity, and upper extremity pain, to include whether these symptoms could be attributable to his claimed condition of fibromyalgia.  After examining the Veteran and reviewing his claims file, the examiner stated that it is less likely than not that the Veteran's symptoms are attributable to fibromyalgia, and it is more likely than not that his  symptoms of joint pain are due to degenerative joint disease, rather than fibromyalgia.  In support of this claim, the examiner stated that there is no medical documentation of fibromyalgia in the Veteran's substantial medical treatment of record; that the Veteran has not exhibited symptoms typical of fibromyalgia; and that there is medical documentation of arthritis (degenerative joint disease) in the areas in which he was experiencing pain at the time of the examination (namely his left knee, left shoulder and lumbar spine).  The examiner further states that at the time of this evaluation, the Veteran was not complaining of right shoulder pain or any elbow pain, although August 2012 x-rays document degenerative changes of the bilateral shoulder glenohumeral joints, but there is no x-ray evidence of elbow arthritis.  Nevertheless, the examiner concluded that the Veteran's previous elbow impairments could not be attributed to any clinical diagnosis, including fibromyalgia, given that no elbow impairments were reported during this examination, and thus no pathology was reported on which to base a diagnosis.  
 
As the VA examiner based this opinion on a clinical evaluation of the Veteran and a careful review of the record, and given that previous assessments have failed to reflect evidence of fibromyalgia, the Board concludes that the current record similarly fails to reflect a current diagnosis of fibromyalgia at any time prior to, or during, the pendency of the claim, and for this reason, the Veteran's service connection claim lacks merit.  Accordingly, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and service connection for fibromyalgia is not warranted.


ORDER

Service connection for GERD, as secondary to treatment for service-connected prostate cancer, is granted.

Service connection for irritable bowel syndrome is denied.

Service connection for fibromyalgia is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claims seeking service connection for lower back, left knee, and right knee/leg disorders, the VA medical opinions rendered in February 2015 obtained pursuant to the Board's May 2014 remand directives fail to reflect sufficient support for various aspects of the requested secondary service connection opinions.  In that regard, the VA medical opinions concluding that the Veteran's lower back and bilateral knee disorders were not aggravated by his service-connected disabilities contains no supporting rationale, as the rationale only addresses whether the Veteran's service-connected disabilities could have caused, not aggravated, his lower back disorder.  Additionally, the Board finds that an opinion as to whether the Veteran's service-connected bilateral pes planus could have aggravated his back or knee disorder would be beneficial.  Further, the medical opinion addressing a theory of direct service connection for the Veteran's left knee disorder fails to address the Veteran's competent report of experiencing left knee pain since service.  Accordingly, new VA medical opinions must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As an aside, the Board acknowledges that, in addition to the VA medical opinions regarding the etiology of the Veteran's back and knee/leg disorders rendered in February 2015, the record also reflects reports of VA back and knee examinations performed in November 2015.  However, no opinions regarding the etiology of these disorders were rendered in conjunction with these examinations, as the purpose of these examinations was to determine whether the Veteran's back and leg complaints were manifestations of his claimed fibromyalgia, or if his symptoms were attributable to other known disabilities.

With regard to the Veteran's claim seeking service connection for sleep apnea, the Board remanded the claim in September 2015 to obtain a new VA medical opinion, as the Board's most recent denial of this claim in May 2014 was vacated per the parties' January 2015 Joint Motion.  However, the Board finds that the requested medical opinion addressing a theory of secondary service connection, rendered in November 2015, is insufficient.  Specifically, the VA examiner stated there is no known medical documentation that the Veteran's service-connected disabilities could cause or worsen obstructive sleep apnea.  (This medical opinion is associated with the Veteran's VVA file only.)  However, the VA examiner did not comment on or otherwise consider the article submitted by the Veteran's attorney in October 2011 discussing the results of a study published in The Journal of Nervous and Mental Disease in which 90 percent of participants (all of whom had PTSD) also experienced sleep disordered breathing.  Accordingly, an addendum medical opinion considering this relevant evidence of record is required.  

With regard to the Veteran's claim seeking an increased rating for his service-connected psychiatric disorders, the Veteran's claim was last remanded by the Board in May 2014 to consider the results of an October 2013 VA psychiatric examination, which had not been considered by the RO in any adjudicative action.  At this time, the Veteran's claims file was a hybrid of paper and electronic records, and the October 2013 VA examination report was only associated with the electronic file, perhaps explaining how the evidence was overlooked by the RO.  (This examination report remains solely in the Veteran's VVA file, and is not available in VBMS.)  The Veteran has not been reexamined since this time.  However, in statements authored by the Veteran's treating VA psychologist in April and July 2014 (the April 2014 statement was apparently associated with a temporary paper file at the RO and therefore not before the Board in May 2014), the psychologist chronicles PTSD symptoms that are more severe than those observed during the October 2013 VA examination.  Specifically, the 2013 VA examiner characterized the Veteran's PTSD as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, in the statements authored by the Veteran's VA psychologist in 2014, the psychologist states that the Veteran's PTSD (and depressive symptoms) are "very significant" and impact his functioning, including. his interpersonal interactions, in a significant manner.  Given this evidence of a material change in the Veteran's psychiatric symptoms since he was last afforded a VA examination, a new VA examination is required.  

With regard to the Veteran's claim seeking an increased rating for his service-connected bilateral pes planus with bilateral plantar fasciitis, he was last afforded a VA podiatric examination in May 2014, and in his notice of disagreement submitted in September 2014, the Veteran reported that his symptoms were more severe than those assessed during this VA examination.  Furthermore, in a January 2016 statement, the Veteran's attorney asserted that the RO erred by "dismissing" this competent evidence of more severe symptomatology, and instead relying on the clinical findings of a "stale" examination.  The Veteran's attorney asserts that a new VA examination is required, and given this assertion of a material change in the Veteran's bilateral foot disabilities since he was last examined, and the Board concurs that a new VA podiatric examination is warranted.  

With regard to the Veteran's claim seeking entitlement to a TDIU prior to May 2011 and from November 2014 (the time periods in which the Veteran is not in receipt of special monthly compensation), the adjudication of this claim must be deferred pending the development of the aforementioned service connection and increased rating claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

With regard to the Veteran's prostate cancer, the Board finds that a remand is necessary in order to afford him a new VA examination so as to address the nature and severity of such condition.  In this regard, such condition was most recently evaluated in October 2013, at which time, his cancer was considered in remission based on a September 2012 PSA reading.  However, in March 2014, the Veteran through his attorney indicated that he could not recall the last time his PSA was checked and desired a VA examination to determine if, in fact, his cancer was in remission.  Additionally, in September 2014 and January 2016, it was argued that the Veteran's prostate cancer residuals had increased in severity.

The Veteran's prostate cancer is evaluated under Diagnostic Code 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Diagnostic Code 7528.  

Therefore, in light of the Veteran's statements that he was unsure if his cancer was in remission and it does not appear that his PSA has been checked since September 2012, as well as an allegation of worsening of such residuals, a remand is necessary in order to afford him a contemporaneous VA examination assessing the nature and severity of his prostate cancer and its residuals.

Additionally, recent VA treatment records reflecting the Veteran's treatment for his voiding dysfunction, to include complaints of urgency and painful urination, were associated with his electronic claims file in January 2016 after the issuance of the October 2015 statement of the case, and neither the Veteran nor his attorney has waived initial RO consideration of these treatment records.  Consequently, such records should be considered in the readjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to the VA examiner who conducted the Veteran's February 2015 VA spinal and knee/lower leg examinations, if the examiner is available.  If the examiner is unavailable, provide the claims file to a suitable substitute.  The Veteran's electronic claims file and a copy of this Remand must be provided for review.  

Then, after reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that 

(1) the Veteran's left knee disorder is directly related to service, specifically considering the Veteran's reports of experiencing a left knee impairment since service; and 

(2) the Veteran's current lumbar spine and bilateral knee disorders have been aggravated beyond their normal progression by any of the Veteran's service-connected disabilities, to include his service-connected bilateral foot disabilities.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Further, if aggravation is found, the examiner is requested to identify the baseline level of severity  prior to the superimposed aggravation.  

A complete rationale must be provided for all opinions expressed.

2.  After obtaining all available, relevant records, provide the Veteran's claims file to the VA examiner who conducted the Veteran's 2015 VA sleep apnea examination, if the examiner is available.  If the examiner is unavailable, provide the claims file to a suitable substitute.  The Veteran's electronic claims file and a copy of this Remand must be provided for review.  

Then, after reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea is secondary to or aggravated by the Veteran's service-connected disabilities, to include his service-connected psychiatric disorders (PTSD, depressive disorder, and alcohol abuse disorder).  

The examiner is specifically asked to consider and comment on the clinical significance of the article submitted by the Veteran's attorney in October 2011, namely an article discussing the results of a study published in The Journal of Nervous and Mental Disease in which 90 percent of participants (all of whom had PTSD) also experienced sleep disordered breathing.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Further, if aggravation is found, the examiner is requested to identify the baseline level of severity  prior to the superimposed aggravation.  

A complete rationale must be provided for all opinions expressed.

3.  After obtaining all available, relevant records, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected psychiatric disabilities.  The record should be made available to and reviewed by the examiner.  All necessary tests should be performed. 

After reviewing the claims file and eliciting a history of the Veteran's psychiatric symptoms, the examiner should conduct a clinical examination to determine the current severity of the Veteran's PTSD, depressive disorder, and alcohol abuse disorder, to include the resulting impact on his social and occupational functioning as well as a characterization of the effect of the Veteran's PTSD symptoms on his ability to engage in the types of tasks required in his former career as a real estate agent.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After obtaining all available, relevant records, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service-connected bilateral pes planus and bilateral plantar fasciitis.

After eliciting a history of the Veteran's foot symptoms and their impact on his occupational and daily functioning, the examiner is to conduct an appropriate clinical examination to assess the severity of the Veteran's service-connected bilateral pes planus with plantar fasciitis.  

Specifically, the examiner should state whether the Veteran's foot disorders are most accurately characterized as unilateral or bilateral, and mild, moderate, severe, or pronounced.  

The examiner should also state what effect the Veteran's foot disorders would have on his ability to perform the duties associated with his former employment as a real estate agent.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA genitourinary examination to determine the current nature, extent, and severity of his service-connected residuals of prostate cancer.  A copy of the claims file should be made available to the examiner.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should address any current residuals of prostate cancer.  The examiner should also specifically address when the Veteran's prostate cancer entered remission, and whether there has been local reoccurrence or metastasis of the Veteran's prostate cancer.  If examiner finds that there has not been any reoccurrence or metastasis, then he or she should indicate whether his residuals of prostate cancer are manifested by urinary leakage, and, if so, whether he needs to wear absorbent materials and the frequency they must be changed.  

The examiner should also report the Veteran's urinary frequency for daytime and evening voiding, to include whether it causes him to awaken at night.  Further, the examiner should specify whether the disability is manifested by renal dysfunction.  If the answer is in the affirmative, the examiner should specifically indicate whether the Veteran requires regular dialysis; the frequency and persistence of any edema and albuminuria (i.e. whether it is recurring, constant, or persistent); the presence and extent, if any, of hypertension; BUN and creatinine levels; and the extent of any decrease of function of the kidneys or other related organ systems (especially cardiovascular)). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims (service connection for lower back and bilateral knee/leg disorders and obstructive sleep apnea; increased rating claims for psychiatric disorders and pes planus with plantar fasciitis; entitlement to a TDIU; and the propriety of the reduction of the Veteran's prostate cancer rating) should be readjudicated based on the entirety of the evidence, to include, as relevant to the Veteran's residuals of prostate cancer, the January 2016 VA treatment records reflecting complaints of urgency and painful urination.  If the full benefit sought with regard to any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


